  Case 2:14-cv-04758-SB-AGR Document 168 Filed 01/30/19 Page 1 of 5 Page ID #:1524


 1) LAr~~NZJ R. 'TU~NE~
                                                              CLERK, U.S. DISTRICT
                                                                                     COURT
 2) CSP Corcoran

 3) P.J. Box 345ri                                                ,~a~ 3 o zois
 4) Corcoran, C~. 93212                                       MRAL DIS~ICT OF GWFORMA

 5~

 ~~                         IN `THE UidITED STATES UIS'I'RICT COU~`I'

 7)                           CEiV'T'KAL DIS'rRIC'L' ~N CALIrOt2NIA

 8) LAr'URNLU R. `TUR~1~~                CASk: VU:CV14-x+758-JVS (A~:~~)

 ~)            Plaintirf

10)         Vs.              )           COUNS~,L, I~TGORYA'!'IIVu BY 12~Er EKA(VCE

21) B.M CASH ET AL.          )           PLAILV`~'IFF ~'itTO~ FIL~U AP~OItVTME~'~'T OE

1L)            Dz£endant     )           COUNSEL.

l.$) Ylai~ltift LAE0~1Z0 Z. `TUK[~Ef~ pursuant to ~1~15 Request this Court to

14) Ar~point Cou~-~se1 to represent hi~n in this case for the ~ollowir~~ reasons:

15) (1) Plaintiff nas already placed this Court on ~iotice of t~~ need ror

1~) Coun~~:1 duz to Plainti~~s 'I'tAUMA`TTC ~ktATiV wound and witn~ut this Court's

17) ruling on said Motio~~ Sznt/rorce~~ Plaintiff into a t~ias Defendant reply

18) upon whi~~h Mr. Turner could not navigate a~~ci was ~le.arly taken adrrantage

l y) ot. Although Mr. 'rur~`r has vocal aoilities, at tin~e5 n~ ~et~ contused

L U) an~i will forget or cio ~r say thiti,gs a legally competent person would nc~t

21) say or do.

22) ~iay this lfonarable Court take notiLe: On behalf oC t~1r. Lafonzo R. `Turner,

1;~) CDC   ;~ G-~57y~. I, Ronald L. Sanders CDC~i # C-44101, after e~aving iiad

24) many n~urs of conversation ;with t'lainti~t, gave some to the                     aid and or

25) assistance of Plaintiff in all legal i~attet-~ fir thQ rollowiri~ reasons:

1~) Plaintiff teas sustained ~ Sever T~AUMaTIC ~~aI~V lvoun~, thusly at tines

Zl) be .ones conEuse;~ during tree study, ~,xt~lanatior~, ~r Arti~ulatinri of

23)                                     (1)
   Case 2:14-cv-04758-SB-AGR Document 168 Filed 01/30/19 Page 2 of 5 Page ID #:1525



  1) ~~m~lex issues resulting, at times in a problem with reasonably

  2) assessing ~nowled~e anr! relating relevant i~~tarmation to the facts of

  3) the ;natter. At tines, when ~onf~runted with a;~grAssive car stressful

  4) circu;nstance~. Plaintiff at dines does not exhibit A reasonable level of

  5) cnrnpetent ability required of Ac::urate/Coherent verbal expression of

  5) his intended tnou7hts. At tines the rzsults of r~is ^l~ntal Stress has

  7) c,ause~ the aczsat of severe Migraine Headaches with Pain at a Level ~atlere

  ~) E'laintiff is no la~-~~~r able to t~artici~ate in a~~y Kind of ~~o~nplex

  ~~) mou nt pro;:ess . ~ 2)

10) the issues involved in t~is Cass are ~ornplexed and 'laiE~titfs ability to
11) arti:.ulate his claims Prc~ ~e. In lint of the co€nplexity of the Legal

12) issues involved nave been Beverly ~i~ninisned. As it will obviously be

13) necessary to present M?~ic,al Ex~ett W tn~ss~s and to Cross-Examine

14) Medial Exaert 4Jitn~sses called by Uetendar~ts or ~iot~. r~s ;host Pledical

15) needs and particularly in ttl~ instant Cass at i33r is a cl,use one da~ea

1a) on C~9edi~al Status that will turn on st3ndac~s of care. Causation and

17) ~C~SS►v ~     Bret      issues, policies an:i State Regulations that gill

18) require the    tc'SC1.110f1~/   of Experts. A~ wQll the Counsel of a~~ ~;x~~rt. As

1y) tna task is undoubtedly ~.onale:~c. CArALDU V. MAUJX 207 4vL Z733y24 at

ZU) 2U% U.S. Dist. Lexis ~8SL1 at ~ (S.D. Cal. June lo, 2J17).

~1)                                          CUNCLUSI~~~

2 2) Plaintiff rzquests Judicial Notre            ~ ~2 J N] and this Court i~~~orporat~

L3) the ~lotioi~ for A~p~int,~ne~lt or Counsel still before it in tu11 with this

2 4) ifotion anri Grant Counsel roc ylr. Turner to ~u11y ~enr~s~i~t hi,n in a

Z S) 'Trial Proceeding. Solis V. Cou~ity Los ~n.~el~s, 514 E. 3d ~4~0, ti 5?~ (9th

2b) Cir. 2UUS)

z ~)
1~)                                        (1>
  Case 2:14-cv-04758-SB-AGR Document 168 Filed 01/30/19 Page 3 of 5 Page ID #:1526


 1) RES~ECrFllLLY SU~~IT'tED

 2)

 ~)     //l~
 4) ~2QNALv L. SAiVDE~2S

 5)

 b)

 7) o
 8)

 9) Pursuant to 2~ USC 174      I do Declare under the penalty at perjury tree

1U) the tor~,~oin~ is true a~~d corr~~t ~n      a~en~r~~r
                                                  u             ~/   ,

11) By: R(7vALll L. SAiVD~,~S

12)

1:~) ~ ~ ~         IC.~I
L .~)
~s)
16)

17)

18)

l y)

2J)

21)

22)

23)

Z4)

25)

Zo)

27)

2~)                                  ~~)
   Case 2:14-cv-04758-SB-AGR Document 168 Filed 01/30/19 Page 4 of 5 Page ID #:1527


                                      DECLARATION OF
I, LAFONZO R. TURNER and ROBERT TUNSTALL are above the age of 18 and declare
as a party and a witness that the foregoing is true and correct as set.
     Mr. `Turner on 7/12/201$ suEEered a Trumatic gain Injury. Upon which
Mr. Turner has ongoing effects of Post Concussion Sydro~e (PCS). Acute signs/
Chronic signs and symtoms of problems concentrating, behavioral changes,
dizayness, drowsiness, migrain headaches, foginess and slow reation times.
     Wherein Mr. 'Turner is unable to litegate Pro. Se. and require appointment
of counsel.
     As Mr. Turner is still in a Medical Facility (6) Months after 7f12/2~1~.
I, LAFONZO R. TURNER and ROBERT TUNSTALL declares under the penalty of
perjury pursuant to 28 U.S.C. §1746 that the above is true and correct on:
January ~ ~ ,2019.




     Ctobert Tunstall
    ~~, y         ~     /~ ✓lr~,~e~
For: Mr.      o       o R. Turner
                                                                                   CORCORAN STATE PRISON                                                               CORCORAN                 '~ "•''',r~        US.POSTAGE)'~rNEveow~s
                                                                                                                                                                       STATE PRISON                      "
                                                                                                                                                                                                         `
Case 2:14-cv-04758-SB-AGR Document 168 Filed 01/30/19 Page 5 of 5 Page ID #:1528




                                                                                   NAME t~E;Z, 1,~iF~~I~ d k~. ~1'l",~C'~                                                                           ~      +'~ a     ~~i
                                                                                                                                                                                                                      " —~
                                                                                                                      L                                                                         •- } ~   .• ~' { ZIP 93212      $ 000.50
                                                                                   CDCR NUMBER C~ G ~ ~'~ I                             ~                                                                  r~.F~~:
                                                                                                                                                                                                                 - 02 err
                                                                                                                                                                                                                   0001386349 JAN 28 2019
                                                                                   HOUSING ~1~~~~ — ~% ~'                                ~
                                                                                                                                         ~_
                                                                                   ea ~aox      ~ y 5(~                                                                   ~
                                                                                   CORCORAN,CA 93212                                                        J ~~".. ~..~1~ l l t~ ~- 1~~~ 1 E~ ~~S~~i~ ' ~             ~f~''''
                                                                                   ~    w                                          ,.                                                                                      `
                                                                                                                                                                                                                       i
                                                                                   .~ . C.AIIF!1R~t~p cTtiTc ~a,.c~~1~~- ^_^_a.r
                                                                                                                           ~~               r - —                 e`~ ~_C~~ I ~fl~~_ L i 7i `i L_I            (~;r     ~l~l I ~~~~~~ ~ 1~~
                                                                                                                                           ~ ~~~,             ~ ~F~(C~ aF Iifs. C(~~
                                                                                     —                               ~                                  ~      •O C
:. `.   ~~~~~ t~~~~f                                                                                                                                ~   -~ ~~m LGS l~,~C~~(~~ ~ C~~t~~~.~~,~r~~~~
                                                                                                                                                        ~~ ~~~
    STATE PF~I~SON                                                                                                                                          0
     GENERATEa MAIL                                                                                                                            .,            G
                                                                                                                                        ~~~~~:+.~s~~:~:~~~~.~--1~:~_       ~):;i~if''~;"~`;'J'i~f~ii~`~'1~)iil ~:i~j~t;:ts ~:i~i;~i:~~~:
                                                                                                                                                bt
                                                                                                                                                                                                              1N~~laNl
